Citation Nr: 1701966	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976 and from April 1980 to March 1982.

This appeal to the Board of Veteran's Appeals (Board) is from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the Board's February 2016 Remand of these issues, a personal hearing was directed to be scheduled before a member of the Board.  There is no indication that directive was completed.  

REMAND

Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) so that a hearing may be scheduled.  The AOJ is directed to:

Schedule a hearing before a member of the Board, either as a video hearing or a Travel Board hearing, whichever is the available sooner.  Advise the Veteran and his representative of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Boa rd of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




